Case 0:21-cv-60792-RAR Document 11 Entered on FLSD Docket 05/27/2021 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 21-CV-60792-RAR

  CASEY C. WARD,

         Plaintiff,

  v.

  ARAMARK UNIFORM & CAREER APPAREL, INC.,

        Defendant.
  _______________________________________/

                 ORDER GRANTING PLAINTIFF’S MOTION TO REMAND

         THIS CAUSE comes before the Court on Plaintiff Casey C. Ward’s Motion to Remand

  [ECF No. 6] (“Motion”) and Defendant Aramark Uniform & Career Apparel, Inc.’s Response in

  Opposition [ECF No. 8] (“Resp.”).        The Court having carefully reviewed the Motion, the

  Response, and the record, and being otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion to Remand [ECF No. 6] is

  GRANTED. For the reasons set forth below, this case is REMANDED to the Circuit Court of

  the Seventeenth Judicial Circuit in and for Broward County, Florida.

                                          BACKGROUND

         While working in his capacity as a courier for FedEx, Plaintiff allegedly slipped and fell

  on wet metal steps on Defendant’s premises. Compl. [ECF No. 1-2] ¶ 5. On December 4, 2020,

  Plaintiff filed his Complaint in the Circuit Court of the Seventeenth Judicial Circuit in and for

  Broward County, Florida against Defendant, asserting claims of negligence for failure to properly

  maintain the premises. See generally id. The Complaint does not plead a specific amount in

  damages, but instead states only that the damages exceed thirty thousand dollars ($30,000)—the

  jurisdictional minimum for the state court in which it was filed. Id. ¶ 1.
Case 0:21-cv-60792-RAR Document 11 Entered on FLSD Docket 05/27/2021 Page 2 of 8



         On January 4, 2021, Defendant served its Request for Admissions on Plaintiff, which asked

  Plaintiff to “[p]lease admit that the amount in controversy in this matter does not exceed

  $75,000.00.” Notice of Removal [ECF No. 1] ¶ 4. After unsuccessfully objecting, Plaintiff was

  compelled to answer by the state court and on March 15, 2021, responded: “[d]enied as phrased.

  There is no way to determine the amount in controversy as liability has not been determined.” Id.

  ¶ 7. Shortly thereafter, Defendant removed the case to this Court, contending that “Plaintiff’s

  denial constitutes sufficient finding of an amount in controversy in excess of the $75,000.00

  diversity requirement.” Id.

                                        LEGAL STANDARD

         A defendant is permitted to remove a case from state court to federal court if the case could

  have been brought in federal court in the first instance. 28 U.S.C. § 1441. This includes actions

  where the federal court has diversity jurisdiction under 28 U.S.C. § 1332, which requires complete

  diversity of citizenship between the plaintiff and all defendants and an amount in controversy

  exceeding $75,000.      As the removing party, Defendant shoulders the “heavy burden” of

  establishing federal subject matter jurisdiction, Pacheco de Perez v. AT&T Co., 139 F.3d 1368,

  1373 (11th Cir. 1998), and all doubts regarding jurisdiction are resolved in favor of remand to state

  court, Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999).

         In determining whether diversity jurisdiction exists, the Court focuses on the amount in

  controversy at the time of removal, not at any later point. Stern v. First Liberty Ins. Co., 424 F.

  Supp. 3d 1264, 1269 (S.D. Fla. 2020) (citations omitted). “To determine whether this standard is

  met, a court first examines whether it is facially apparent from the complaint that the amount in

  controversy exceeds the jurisdictional requirement.” Id. (citing Miedema v. Maytag Corp., 450

  F.3d 1322, 1330 (11th Cir. 2006), abrogated on other grounds by Dudley v. Eli Lilly & Co., 778



                                              Page 2 of 8
Case 0:21-cv-60792-RAR Document 11 Entered on FLSD Docket 05/27/2021 Page 3 of 8



  F.3d 909 (11th Cir. 2014)) (quotations omitted). “If the jurisdictional amount is not facially

  apparent from the complaint, the court should look to the notice of removal and may require

  evidence relevant to the amount in controversy at the time the case was removed.” Id. “Where,

  as here, the plaintiff has not pled a specific amount of damages, the removing defendant must

  prove by a preponderance of the evidence that the amount in controversy exceeds the jurisdictional

  requirement.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010); see also 28

  U.S.C. § 1332(a).

                                              ANALYSIS

         Defendant has failed to meet its burden of establishing federal subject matter jurisdiction

  because its only proffered evidence that the amount in controversy exceeds $75,000 is Plaintiff’s

  refusal to admit that his claim does not exceed that amount. The Eleventh Circuit has squarely

  held that this is insufficient to confer jurisdiction. See Williams v. Best Buy Co., Inc., 269 F.3d

  1316, 1320 (11th Cir. 2001) (“Although the notice of removal clearly asserts that the jurisdictional

  requirement is satisfied, the only fact alleged in support of that assertion is that [the plaintiff]

  refuses to stipulate that her claims do not exceed $75,000. There are several reasons why a plaintiff

  would not so stipulate, and a refusal to stipulate standing alone does not satisfy [the defendant]’s

  burden of proof on the jurisdictional issue.”) (emphasis added); see also Dunlap v. Cockrell, 336

  F. Supp. 3d 1364, 1366 (S.D. Ala. 2018) (“[I]t has long been the law of this Circuit that a plaintiff’s

  mere refusal to stipulate that her claims do not exceed $75,000 does not and cannot satisfy a

  removing defendant’s jurisdictional burden.”) (citing id.). Plaintiff’s “denial[] of these requests

  for admission is the functional equivalent of a refusal to stipulate to an amount in controversy

  below $75,000; therefore, the Eleventh Circuit’s holding in Williams v. Best Buy is directly at odds

  with [Defendant]’s assertion of federal jurisdiction predicated solely on such denials.” Id. at 1366-



                                               Page 3 of 8
Case 0:21-cv-60792-RAR Document 11 Entered on FLSD Docket 05/27/2021 Page 4 of 8



  67.

         This principle has been applied consistently throughout this Circuit. See, e.g., Streicher v.

  Sam’s E., Inc., No. CV419-01, 2019 WL 1011815, at *3 (S.D. Ga. Mar. 4, 2019) (“[T]he same

  reasoning [from Williams] applies here to Plaintiffs’ general denial that they [will] not ‘seek,

  recover, or collect from Defendant . . . a sum in excess of $75,000,’ . . . These requests for

  admission are clearly aimed at establishing the amount in controversy and are akin to asking

  Plaintiffs to stipulate that the amount in controversy exceeds $75,000.”); Amison v. Nationwide

  Mut. Ins. Co., Inc., No. 2:15-CV-01261-RDP, 2015 WL 5935170, at *3 (N.D. Ala. Oct. 13, 2015)

  (“[T]his court has previously decided that a mere denial to a request for admission does not suffice

  to demonstrate the jurisdictional minimum exists for removal.”); Chase v. Hess Retail Operations

  LLC, No. 8:15-CV-1712-T-33JSS, 2015 WL 5356185, at *2 (M.D. Fla. Sept. 14, 2015) (explaining

  that defendant’s “sole basis for the removal of this slip and fall case is [plaintiff]’s responses to

  Requests for Admissions regarding the extent of [plaintiff]’s damages . . . A number of courts have

  determined that a plaintiff's discovery responses concerning the amount in controversy are not

  sufficient to support removal of a case to federal court.”) (collecting cases); Williamson v. Home

  Depot USA, Inc., No. 07-61643, 2008 WL 2262044, at *2 (S.D. Fla. May 30, 2008) (concluding

  that plaintiff’s denial in his response to defendant’s request for admission was a refusal to stipulate

  to the damages and that, under Williams, a plaintiff’s refusal to stipulate to damages is insufficient

  to satisfy defendant’s burden).

         By way of illustration, an almost identical scenario presented itself in Eyler v. The Kroger

  Co., No. 1:14–CV–3601, 2015 WL 11622468 (N.D. Ga. Jan. 14, 2015). There, the defendant

  served requests for admission in state court that asked the plaintiff to admit that she “will not seek,

  recover, or collection (sic) from Defendant a sum in excess of $75,000.” Id. at *2. As in this case,



                                               Page 4 of 8
Case 0:21-cv-60792-RAR Document 11 Entered on FLSD Docket 05/27/2021 Page 5 of 8



  the plaintiff responded: “Denied. The question of damages is in the province of the jury.” Id.

         Unlike here, however, the plaintiff in Eyler had also made two pre-suit settlement demands

  in excess of $75,000. Id. Nevertheless, the court granted the plaintiff’s motion to remand, citing

  Williams in rejecting the defendant’s argument that plaintiff was “admitting, by virtue of her

  responses, that she [was] demanding relief in excess of $75,000.” Id.; see also GHF Am. Corp. v.

  Cont’l Cas. Co., No. 20-23051, 2020 WL 6557531, at *3 (S.D. Fla. Nov. 9, 2020) (“Plaintiff

  asserts that Defendant’s failure to stipulate to an amount in controversy is dispositive. . . . Given

  that Defendant’s other evidence has failed to satisfy its burden, the Court will not use Plaintiff’s

  decision not to stipulate as the sole reason to conclude the jurisdictional threshold has been

  surpassed.”) (citing Williams, 269 F.3d at 1320).

          The same logic applies even more forcefully here, as Defendant makes clear it is relying

  only on Plaintiff’s responses to its Requests for Admissions as its basis for establishing jurisdiction.

  See Notice of Removal [ECF No. 1] ¶ 7 (“Plaintiff’s denial constitutes sufficient finding of an

  amount in controversy in excess of the $75,000.00 diversity requirement.”); Removal Status Rep.

  [ECF No. 7] ¶¶ 1-2, 4 (“Pursuant to discovery responses filed by Plaintiff in the state court

  proceedings after service of the Complaint on the Defendant, the amount in controversy exceeds

  $75,000.00. The case was removed pursuant to Federal Diversity Jurisdiction and satisfaction of

  the federal minimum amount in controversy pursuant to Plaintiff’s answers to Defendant’s

  requests for admissions. . . . Defendant first ascertained that the case was subject to removal when

  it received Plaintiff’s [c]ourt-ordered response to Defendant’s request for admissions on March

  15, 2021.”); Resp. at 2 (“Plaintiff’s responses to the two requests for admissions, while evasive

  and self-serving, clearly state that he has denied that the amount in controversy in this matter does

  not exceed $75,000.00.”).



                                               Page 5 of 8
Case 0:21-cv-60792-RAR Document 11 Entered on FLSD Docket 05/27/2021 Page 6 of 8



         To be sure, a plaintiff’s refusal to admit that she is not seeking damages in excess of

  $75,000 cannot defeat jurisdiction, and it can be considered alongside other evidence, but such a

  refusal cannot—standing alone—establish the jurisdictional minimum. Cf. Tall v. Fed. Ins. Co.,

  No. 6:20-cv-1125-Orl-37LRH, 2020 WL 5887647, at *2 (M.D. Fla. Oct. 5, 2020) (“[D]espite

  multiple opportunities to certify in interrogatories or stipulations that the amount in controversy

  was less than $75,000, Plaintiffs steadfastly refused to do so—which [was] telling albeit

  insufficient to independently establish jurisdiction.”) (internal quotation omitted); Hallenbeck v.

  Target Corp., No. 3:18-cv-891-J-32JBT, 2018 WL 4279245, at *2 (M.D. Fla. Sept. 7, 2018)

  (“Combining Plaintiffs’ equivocal response to the request for admission with the demand letters

  [which sought over $200,000], the Court is persuaded that Target has met its burden of showing

  by a preponderance of the evidence that [the] amount in controversy has been met.”) (citation

  omitted) (emphasis added); Thompson v. Columbia Sussex Corp., No: 2:16-cv-435-FtM-29CM,

  2016 WL 6134868, at *4 (M.D. Fla. Oct. 21, 2016) (“This equivocal answer, when combined with

  [plaintiff]’s medical bills and medical diagnoses, establishes by a preponderance of the evidence

  that, at the time of removal, the amount-in-controversy requirement was satisfied.”) (citation

  omitted) (emphasis added); Devore v. Howmedica Osteonics Corp., 658 F. Supp. 2d 1372, 1380-

  81 (M.D. Fla. 2009) (“It is true that [plaintiff]’s refusal to stipulate the actual amount of damages

  sought does not, standing alone, support jurisdiction. . . . Combining the interrogatory responses

  with the demand letter (and adding a dose of common sense), the Court is persuaded that

  defendants have met their burden of showing by a preponderance of the evidence that [the] amount

  in controversy has been met.”).

         Nor is this a case in which bad faith can be inferred in Plaintiff’s equivocal discovery

  responses. “Those cases largely concern affirmative, deliberate acts that clearly reflect attempts



                                              Page 6 of 8
Case 0:21-cv-60792-RAR Document 11 Entered on FLSD Docket 05/27/2021 Page 7 of 8



  at gamesmanship. For example, courts routinely find bad faith where plaintiffs seek to amend

  their complaints after the one-year removal window has expired to claim damages more than

  $75,000; affirmatively disavow damages above $75,000 and then send a demand letter

  immediately after the one-year window closed; intentionally delay accepting settlement offers

  from non-diverse defendants; or wholly refuse to respond to discovery requests regarding

  damages.” Wilson v. Fresh Mkt., No. 19-81037, 2020 WL 355192, at *5 (S.D. Fla. Jan. 2, 2020)

  (collecting cases), report and recommendation adopted, 2020 WL 354967 (S.D. Fla. Jan. 22,

  2020). No such chicanery is apparent from the record here. Instead, “Plaintiff's denial of the [two]

  questions propounded by Defendant serves not to establish that an amount in excess of $75,000 is

  in dispute, but rather that Plaintiff is not willing to concede the issue and that an amount in excess

  of $75,000 is in dispute is itself in dispute. Refusal to concede is not a statement of fact and cannot

  support jurisdiction.” Harmon v. Wal-Mart Stores, Inc., No. 3:08–cv–309, 2009 WL 707403, *4

  (M.D. Ala. Mar. 16, 2009).

         That Plaintiff has declined to stipulate that her damages are less than $75,000.00 “merely

  establish[es] the possibility—not a probability—that the Plaintiff’s damages might exceed

  $75,000.” Abbey v. Tex. Roadhouse Holdings, LLC, No. 8:19-cv-204-T-33TGW, 2019 WL

  337129, at *2-3 (M.D. Fla. Jan. 28, 2019) (citation omitted). Therefore, remand is required.

                                            CONCLUSION

         Based on the foregoing, the Court finds that Defendant has failed to “prove by a

  preponderance of the evidence that the amount in controversy exceeds the jurisdictional

  requirement.” Pretka, 608 F.3d at 752. Accordingly, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion to Remand [ECF No. 6] is

  GRANTED. This case is REMANDED to the Circuit Court of the Seventeenth Judicial Circuit



                                               Page 7 of 8
Case 0:21-cv-60792-RAR Document 11 Entered on FLSD Docket 05/27/2021 Page 8 of 8



  in and for Broward County, Florida. The Clerk of Court is directed to CLOSE this case. All

  pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida this 27th day of May, 2021.



                                                       _________________________________
                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE




                                         Page 8 of 8
